Johnson, J.,
concurring: I wholeheartedly agree with tire result in the majority opinion. Yet, I write separately for a few self-indulgent reasons.
First, I want to reiterate my belief that this court should not have expanded the good-faith exception to the suppression of evidence for an unconstitutional search beyond the exception we had previously adopted from United States v. Leon, 468 U.S. 897, 906, 104 S. Ct. 3405, 82 L. Ed. 2d 677, reh. denied 468 U.S. 1250 (1984). See State v. Daniel, 291 Kan. 490, 505-09, 242 P.3d 1186 (2010), cert. denied 131 S. Ct. 2114 (2011) (Johnson, J., dissenting). The Leon exception for an officer who relies in good faith upon an invalid warrant is premised upon the notion that a judge has made a determination of probable cause, i.e., we permit a member of the executive branch to rely in good faith upon the legal opinion of a member of the judicial branch. The Daniel exception, however, allows an executive branch law enforcement officer to perform the judicial branch function of interpreting a statute—an act we routinely declare to be a question of law subject to unlimited appellate review—for the purpose of determining whether die officer can *773lawfully conduct a search, i.e., we place the fox in charge of the henhouse.
Next, I cannot accept the majority’s suggestion that the only purpose of the exclusionary rule is to deter illegal police action. As a popular commentator has explained:
“But the rule serves other purposes as well. There is, for example, . . .’the imperative of judicial integrity,’ namely, that the courts not become ‘accomplices in the willful disobedience of a Constitution they are sworn to uphold.’... A third purpose of the exclusionary rule, as stated most clearly by some members of the Court, is that ‘of assuring the people—all potential victims of unlawful government conduct—that the government would not profit from its lawless behavior, thus minimizing the risk of seriously undermining popular trust in government.’ This is not merely another statement of the deterrence objective, for the emphasis is on the effect of exclusion upon the public rather than the police.” 2 LaFave, Criminal Procedure § 3.1(b), p. 7 (3d ed. 2007).
Similarly, I do not subscribe to the majority’s apparent suggestion that each suppression case should be subjected to an ad hoc cost/benefit analysis. In my view, exclusion of unconstitutionally seized evidence should be the general rule, subject only to narrow exceptions.
Next, even if one accepts the expansion of the good-faith exception in this State to include a law enforcement officer’s objectively reasonable reliance on a statute, the majority’s holding in this case serves to point out why the statutoiy-reliance exception was inapplicable in Daniel and its progeny. Here, the majority specifically points to State v. Conn, 278 Kan. 387, 391, 99 P.3d 1108 (2004), for the proposition that Fourth Amendment caselaw does not automatically authorize an automobile search after the occupant is arrested, and to State v. Anderson, 259 Kan. 16, 22, 910 P.2d 180 (1996), for the proposition that the plain language of K.S.A. 22-2501 applies, even if it may be more restrictive than prevailing caselaw on the Fourth Amendment. That leads the majority to declare “that after Conn and Anderson, a law enforcement officer conducting a search incident to arrest could not objectively reasonably rely on federal caselaw to enlarge the physical scope set out in K.S.A. 22-2501 beyond the statute’s plain language, which limited the search to the subject’s ‘immediate presence.’ ”
*774The searches in State v. Carlton, 297 Kan. 642, 647, 304 P.3d 323 (2013); State v. Karson, 297 Kan. 634, 635, 304 P.3d 317 (2013); State v. Dennis, 297 Kan. 229, 240, 300 P.3d 81 (2013); and Daniel, 291 Kan. at 505, all occurred after Conn and Anderson, and all involved the search of the arrested defendant’s automobile after the defendant had been handcuffed and placed beyond the immediate presence of the vehicle. Therefore, none of the law enforcement officers involved in those cases could have objectively reasonably relied on K.S.A. 22-2501 as providing the authority to conduct the searches.
The majority in the prior cases determined that, because the defendant did not argue that the searched automobile was not within the arrestee’s immediate presence, the State could block the suppression of the fruits of the unconstitutional searches and seizures by arguing for the first time on appeal that the law enforcement officers were acting in good faith. Yet, as the majority here acknowledges, the State bears the bm'den to demonstrate that a challenged search is lawful. In my view, the State does not fulfill that burden by proving partial compliance with the law, e.g., merely establishing that the search comports with federal Fourth Amendment jurisprudence or only showing why tire search would comply with subsection (c) of K.S.A. 22-2501. To the contrary, the State’s burden is to demonstrate that the challenged search is lawful in all respects, including each and every provision of Kansas statutory law. In all of these cases, it is undisputed that the State failed to prove that the search incident to arrest involved “the area within [the arrested] person’s immediate presence,” which was required in order for the State to meet its burden to demonstrate that the challenged search was lawful. See K.S.A. 22-2501. A defendant does not have to disprove that the area was within his or her immediate presence.
Further, if the State seeks to excuse an unconstitutional search based upon the Daniel good-faith exception, surely it must assume the burden of establishing that the officer acted in objectively reasonable reliance upon the applicable statute. But utilizing the majority’s own rationale, after Conn and Anderson an officer could not reasonably believe that he or she could search an automobile *775that was beyond the immediate presence of an arrestee. Consequently, the State, as a matter of law, could not meet its burden of establishing objectively reasonable good faith, regardless of the arguments propounded by the defendant. Accordingly, I would not have applied a good-faith exception to any of the searches where the automobile was outside the arrestee’s immediate presence, i.e., I would not have applied a good-faith exception where it was precluded as a matter of law.